Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments dated October 22, 2020.

Claims 1,3-6,11-13 and 15-26 are pending. Claims 1,5,6,11-13 and 15-18 have been amended. Claims 21-26 are new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435).
Koenig teaches particle compositions comprising a core, an encapsulating layer surrounding the core, a moisture protective layer around the encapsulation layer and a 
Koenig teaches the composition can be loaded onto a sheet such as a wipe followed by treating with a biocide as the metal ion comprising particles can be in the core or on the surface of the wipe and the biocide can be applied on top of the outer surface over the metal ion comprising particles (paragraph 0193-0194). Koenig teaches the coating of the microcapsule includes a gel matrix (paragraph 0085) such as alginate (paragraph 0020,0098,0112). Koenig teaches the biocide also has a microencapsulation layer which can be gel (0196-0197). This meets the claim limitation of a sheet or strip (wipe) impregnated with a metal salt (metal salt particle composition with copper chlorides and sulfates) followed by coating with a gel impregnated with a biocide.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed dissolvable metal salts of copper of chlorides or sulfates and sodium carbonate to load into the core of particles and encapsulating them followed by loading them onto wipes as Koenig teach this provides wipes with microencapsulated delivery of the particle ingredient to provide cleansing benefits to the user. It would have been further obvious to choose two different particle sizes of the claimed ranges as Koenig teaches the particles can have multiple sizes within the range of 1000-5000 micrometers (1-4 mm). Selecting particles in the claimed ranges would be obvious through routine optimization as no criticality for particle size has been demonstrated and Koenig indicates any values may be selected from the disclosed range to form an effective cleaning composition. 

Claims 1,3-6,11,15,16 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953).
Koenig is relied upon as set forth above.
Koenig does not teach silver chlorides.
Purschwitz teaches that antibacterial and biocidal agents such as silver chloride (paragraph 0024, page 3, middle of paragraph) are included in cleansing compositions such as personal care compositions, hard surfaces and laundry detergent products (paragraph 0035, 0034) to provide biocidal properties and inhibit the growth of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Koenig by incorporating silver chlorides into the microparticle as Purschwitz teaches silver chlorides are effective antimicrobial and biocidal agents used to treat skin, fabrics during laundering and hard surfaces by killing and inhibiting the growth of microorganisms. Koenig invites the inclusion of antibacterials and biocides into the particles. Using an art recognized silver salt known to be an effect antimicrobial or biocidal agent is obvious in a particle that invites the inclusion of antimicrobial and biocidal components. 
It would have been obvious to use the silver chloride as the biocide microencapsulated in the gel alginate matric in the biocidal layer of the wipe of Koenig and using the microparticle as the first layer comprising the copper salt. This meets the claim limitation of a sheet or strip (wipe) impregnated with a metal salt (metal salt particle composition with silver or copper chlorides and sulfates) followed by coating with a gel impregnated with a biocide (silver chloride microencapsulated in alginate gel).
It would have been further obvious to use the personal care sheet of Koenig as a laundry detergent sheet as Purschwitz teaches similar compositions can be used for laundry detergents and personal care compositions and household cleaning as they are all functionally equivalent compositions and wipes used as detergents for cleaning and disinfecting.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Karpuslewicz (US 5,202,045).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach folding.
Karpuslewicz teaches sheet laundry compositions can be folded into sections so that multiple treatments can be included in zones (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents of Koenig and Purschwitz by folding the sheet to apply difference detergents in different zones of the laundering agent for distinct treatments at different times during the laundering.

Claims 13,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Caswell (US 2003/0104969).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach a polyvinyl alcohol water soluble outer layer. 
Caswell teaches laundry care compositions are conventionally coated with a water soluble film or coating comprising polyvinyl alcohol or cellulose derivatives and the detergents contain antimicrobial metal salts and other cations such as sulfates, chlorides, bromides and nitrates (0250,0573,0200) impregnated into a sheet (paragraph 07410). Caswell teaches adding the detergent cleaning articles to wash or rinse cycles in a washing machine (paragraph 0002).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of in view of Barnett (WO 2010/119022).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach adding to the washer and dryer and a plurality of release rates. 
Barnett teaches it is advantageous to put laundry detergent additives in polymeric particles to be included in the wash or rinse cycle and achieve gradual release during the cycles over a varied time period (page 12, lines 1-20; page 3, lines 20-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Koenig and Purschwitz by adding the laundry detergent in the beginning of the wash cycle and allowing the antimicrobial agent to dispense at a plurality of rates during the cycle as Barnett teaches this is an efficient means of dispensing benefit agents such as antimicrobials as appropriate times during the wash and rinse cycle. Dispensing throughout the wash 
Barnett clearly teaches the benefit agents embedded in the particle can be released gradually at a varied time period and not all at one time into the wash medium (Page 3, lines 22-23). This is clearly a teaching of releasing agents over time in a cycle and since Barnett recognizes the importance of release over the course of a wash cycle, it would have been obvious to optimize to the desired plurality of release rates as Barnett indicated release rate is a result effective variable.  

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2007/0149435) in view of Purschwitz (US 2014/0369953) and further in view of Petkus (US 2013/0247306).
Koenig and Purschwitz are relied upon as set forth above.
Koenig and Purschwitz do not teach adding to the washer and dryer. 
Petkus teaches adding a antimicrobial agent to a washer and dryer sheet such that the laundering sheet is added to the wash and carried into the dryer cycle as well (abstract, paragraph 0069)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Koenig and Purschwitz by adding the laundry detergent sheet in the beginning of the wash cycle and allowing the antimicrobial agent to dispense during the wash and dryer cycles as Petkus teaches this is an efficient means of dispensing benefit agents such as antimicrobials during the wash cycle and then transferring the laundry sheet and using it in the dryer cycle also. Dispensing throughout the wash and drying process allows for ingredients with lasting effects such as antimicrobials to be applied to textiles at the beginning and end of the cycle so they have enduring benefit. 

Response to Arguments
Applicant's arguments filed regarding Barnett as they apply to the rejections above have been fully considered but they are not persuasive. Barnett clearly teaches the benefit agents embedded in the particle can be released gradually over a varied time period and not all at one time into the wash medium (Page 3, lines 22-23). This is clearly a teaching of releasing agents over time in a cycle and since Barnett recognizes the importance of release over the course of a wash cycle, it would have been obvious to optimize to the desired plurality of release rates as Barnett indicated release rate is a result effective variable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761